DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-6, 8 and 10-11 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2013-177464 A (hereinafter “’464”).  The present invention claims a method for producing polyvinyl alcohol (PVA) having an average degree of sorbic acid in methanol is added to terminate the polymerization. See id. (emphasis). ‘464 teaches a solution of 6 % by wt. of sodium hydroxide in methanol was added to methanol solution of polyvinyl acetate whereby saponification reaction started at 40°C. See ‘464, [0066]. As saponification proceeded, a gelled product was formed, and at a time of 50 minutes after the start of the saponification reaction the gelled PVA was washed having a degree of polymerization of 5,500. See ‘464, id. In addition, See In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessary make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  However, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  See In re Rijckaert, 9 F.3d. 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)(reversed rejection because See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51.  “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.”  Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).

Even if the disclosure of ‘464 does not satisfy the requirements of 35 USC 102(a)(1), it still would have been obvious to one of ordinary skill in the art to arrive at the claimed method, because it appears that the claimed method are within the generic disclosure of ‘464 and a person of ordinary skill in the art would have expected all embodiment of ‘464 to See In re Dill and Scales, 202 USPQ 805 (CCPA 1979).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘464 in view of JP 2010-202840 A (hereinafter “’840”). ‘464 differs from present claim 4 in that present claim 4 comprises a step of adding a modified PVA of chemical formula I. ‘840 teaches a polymerization step of preparing PVA using a modified PVA of chemical formula I. See ‘840, Abstract. In view of ‘840, one having an ordinary skill in the art would be motivated to modify ‘464 by using a modified PVA of chemical formula I because such a step is known in the art of adding a dispersant to PVA.  Such modification would be obvious because one would expect that the step of saponification as taught by ‘464 would be similarly useful and applicable to the steps taught in ‘840.  

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘464 in view of WO 99/55797 (hereinafter “’797”). ‘464 differs from present claims 7 and 9 in that .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh